DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 9/28/2020. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-2, 12, 19, 21 has/have been amended;
Claim(s) 7, 9-10, 18 is/are cancelled;
Claim(s) 1-6, 8, 11-17, 19-21 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.

Claim Interpretation
It is noted that independent claim 12 and its dependents recite “the computer program product comprising a computer-readable storage medium having program instructions embodied therewith”. At first glance this may seem to not permissible statutory language since there is no “non-transitory” type of language; as explained in MPEP 2106.03:
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a 

However, from the instant specification, at [0069]:
A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Thus, it is clear that the recited term “the computer program product comprising a computer-readable storage medium having program instructions embodied therewith” is non-transitory in nature and is statutory with respect to 35 USC 101.

Reasons for Allowance
Claim(s) 1-6, 8, 11-17, 19-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained by Applicant in remarks on p. 9-10, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 1, 12, and 19 when taken as a whole, comprising, in addition to the other recited claim elements, running a decision tree to determine when to activate and deactivate the additional sensor, the decision tree being configured to optimize overall performance by considering an energy consumption of utilizing the different measuring capability.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN T KUO/Primary Examiner, Art Unit 3792